Order entered January 8, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01418-CV

                              ISAIAS GONZALEZ, Appellant

                                             V.

                NORTHFORK INVESTMENTS, LTD, ET AL., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-05764-D

                                         ORDER
       We GRANT the January 6, 2015 motion of Coral Hough, Official Court Reporter for the

County Court at Law No. 4 of Dallas County, Texas, for an extension of time to file the

reporter’s record. The reporter’s record shall be filed by JANUARY 27, 2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE